Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “means for modulating the host image signal according to the variable data element to embed the variable data element in corresponding plural blocks, including means for modulating the host image by establishing differential relationships between the variable data element in non-adjacent embedding locations within corresponding blocks where each variable data element is mapped”, in conjunction with other limitations present in the independent claim 7, distinguish over the prior art.
Limitations pertaining to “for each variable data element, modulating the host image signal according to the variable data element to embed the variable data element in corresponding plural blocks, including within each of the corresponding plural blocks, modulating the host image by establishing differential relationships between the variable data element in non-adjacent embedding locations within each block”, in conjunction with other limitations present in the independent claim 8, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662